 

Exhibit 10.1

 



Ching, Tan & Associates

Advocates & Solicitors

 

Our ref: LJH(KL)/C/0046(12)SPA Date: 13th February 2012

 

Messrs Sia Boon Chee & Co., Subject to Contract Advocates and Solicitors,   12,
Second Floor, Jalan Jeloh 3,   Off Jalan Bukit,   43000 Kajang,   Selangor Darul
Ehsan By Hand

  

Dear Sirs,

 

Re: Sale and Purchase of 100% shareholding

Company: Dunford Corporation Sdn Bhd ("DCSB") Properties GM 26166 and 1898 for
Lot 1211 and 41645 respectively, In the Makim of Cheras

 

We refer to the above matter wherein we act for Messrs PGCG PROPERTIES SDN BHD
(Company Registration No. 962623-M) and/or its nominee(s). We understand that
you act for the shareholders of all the issued and paid up ordinary shares in
the abovesaid Company.

 

We have been instructed by our client to propose the following offer for them to
purchase 100% of the paid up equity in DCSB who shall continue to be the
registered owner of the aforesaid Properties upon completion of the sale and
purchase agreement.

 

Our Client has deposited with us a cheque in your favour for the sum of
[RM1,100,000.00], being 2% of the initial purchase price to be released to you
in the manner hereinafter provided:-

 

A.1 Our client would like to propose a total initial purchase price for the
Shares at the total purchase price at RM55,000,000.00 less all whatsoever
liabilities of DCSB (including all contingent liabilities);     A.2 You are to
forward a copy of each of the titles to the said Properties together with
certified true copies of all forms 24 and forms 32A, latest forms form 44 and
49, Memorandum and Articles of Association of DCSB and a copy of the scale
drawing of the land for our verification and searches upon acceptance by your
client of the terms and conditions as contained in this letter of offer;     A.3
Upon acceptance of the terms and conditions herein, your client shall forward
all the documents required by our client (including the documents referred to in
Paragraph A.2 above and a copy of the scale drawing of the land) and permit our
client to enter into the Properties or the business premises of DCSB and to
provide all whatsoever documents required by our Client to perform a survey and
feasibility study on the Properties and a legal, financial, business and other
due diligence exercises on DCSB and on your client's shares in DCSB within 30
days from the date of the acceptance by your client of the terms and conditions
herein and the receipt by our client of all the required documents.

 

1

 

Messrs Ching, Tan & Associates

Letter dated 13th February, 2012 to Messrs Sia Boon Chee & Co. Page 2

 

A.4 If our client shall issue a written confirmation to you or your client
directly that our client is satisfied with the result of the feasibility study
and the due diligence exercise referred to in Paragraph A.3 above within the
30-day period referred to in Paragraph A.3 above, we shall prepare a sale and
purchase agreement for parties execution, within 14 working days from the date
of issuance of the written confirmation by our client of its satisfaction
towards the result of the feasibility study and the due diligence exercise
referred to in Paragraph A.3 above, subject to the salient terms and conditions
as follows:-

 

  (i) Total Purchase Price of the Shares i.e. RM55,000,000.00 less all
whatsoever liabilities of DCSB (including all contingent liabilities):        
(ii) Our Client shall pay additional 8% purchase price to your client and you
shall release the 2% deposited with you to your client upon execution of the
sale and purchase agreement subject to compliance with Real Property Gains Tax
requirements;         (iii) Completion of the Sale and Purchase Agreement to
take place within 5 months from the date of Sale and Purchase Agreement or date
of receipt of the required or agreed conditions precedent (if required) together
with an additional one (1) month's extension chargeable with delay interest at
8% per annum on the unpaid balance from the due date to the date of actual
payment on the full purchase price.

 

A.5 Upon reaching consensus on the terms of the sale and purchase agreement
containing the salient terms and conditions referred to above within 14 working
days from the date of issuance of the written confirmation by our client of its
satisfaction towards the result of the feasibility study and the due diligence
exercise referred to in Paragraph A.3 above but our client fails to execute the
Sale and Purchase Agreement within the said period your may release the said 2%
deposit as liquidated damages and thereafter the contents herein shall cease to
be valid and neither party shall have any further claim against the other.    
A.6 However, if you client shall default in the terms herein by accepting any
other offer from any third party pending the expiry of the 30 days for the
feasibility and due diligence study referred to in A.3 above and the 14 working
days referred to in A.4 above or fail to execute the Sale and Purchase Agreement
containing the salient terms and conditions referred to above within 14 working
days from the date of issuance of the written confirmation by our client of its
satisfaction towards the result of the feasibility study and the due diligence
exercise referred to in Paragraph A.3 above after consensus is reached, Our
client shall be entitled to:-

 

  (i) specific performance against your client; or alternatively         (ii)
claim for the refund by you/your client of the said 2% deposit together with
another payment by your client of a sum equivalent to the said 2% deposit and
thereafter the contents herein shall cease to be valid and neither party shall
have any further claim against the other.

 

A.7 Provided that if our client shall not have issued the written confirmation
to you or your client directly that our client is satisfied with the result of
the feasibility study and the due diligence exercise referred to in Paragraph
A.3 above within the 30-day period referred to in Paragraph A.3 above or if any
one of the parties shall not be able to agree to the terms and conditions of the
sale and purchase agreement (other than the salient terms referred to above)
within 14 working days from the date of issuance of the written confirmation by
our client of its satisfaction towards the result of the feasibility study and
the due diligence exercise referred to in Paragraph A.3 above or, you/your
client shall refund the 2% deposit to our client (if already deposited with
you/your client) and thereafter the contents herein shall cease to be valid and
neither party shall have any further claim against the other.

 



2

  

 

Kindly signify your client's acceptance to the above arrangement by return on an
urgent basis (and in any event not more than 7 days) for us to forward to you
the said 2% to be deposited by you in a interest bearing account and in the
event the transaction is aborted and you are required to refund the same, you
shall refund to our client the same together with the interest earned.

 

Yours Faithfully,

 

/s/ signature

 

cc:PGDG PROPERTIES SDN. BHD.
(Company Registration No. 962623-M)



 

 

 



3

